     6:18-cv-00080-KEW Document 262 Filed in ED/OK on 03/31/21 Page 1 of 5



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                       )
                                      )
                  Plaintiff,          )
                                      )
v.                                    )         Case No. CIV-18-080-KEW
                                      )
BNSF RAILWAY COMPANY,                 )
a corporation,                        )
                                      )
                  Defendant.          )

                                  O R D E R


       This matter comes before the Court on Defendant’s Thirteenth

Motion in Limine Regarding Plaintiff’s Metallurgist Expert, Larry

Hanke, P.E. Offering Opinions Which Are Beyond the Scope of His

Expertise (Docket Entry #154).            On August 10, 2020, this Court

conducted a hearing to receive the testimony of Mr. Hanke. Counsel

for the parties was present and inquired of the witness.

       This case is brought under the Federal Employers’ Liability

Act (“FELA”) and the Federal Safety Appliance Act (“FSAA”) after

Plaintiff allegedly suffered an injury while assisting in the

replacement of a broken knuckle on a locomotive operated by

Defendant.     Specifically, as a part of replacing the knuckle, it

was necessary to remove a cotter key to allow the removal of the

knuckle.     The method and tools necessary for the safe removal of

the cotter key stands as one of the disputed issues in this case.

Larry Hanke, P.E., a metallurgist, was employed by Plaintiff as an


                                      1
     6:18-cv-00080-KEW Document 262 Filed in ED/OK on 03/31/21 Page 2 of 5



expert witness to testify as to the conditions surrounding the

failure of the knuckle.

       Mr. Hanke testified at the hearing that he has never worked

for a railroad nor been trained in the inspection of locomotives

or   the     attendant   regulations   concerning   the   requirements       for

inspections imposed by the Federal Railroad Administration.                   He

inspected the broken knuckle which forms the subject matter of

this case.      Mr. Hanke concluded that the crack in the knuckle was

attributable to a casting flaw below the surface of the knuckle.

He also opined that the crack would have been visible weeks or

even months prior to the failure but that it.          Mr. Hanke testified

in his deposition, however, that there was no way to identify a

particular time when the crack would have become visible. He could

not state whether the crack violated the regulations governing the

railroads.

       Defendant challenges the methodology employed by Mr. Hanke in

arriving at the conclusion that the crack in the knuckle would

have been visible to the naked eye.

       Generally, expert testimony is permitted under the following

criteria:

     A witness who is qualified as an expert by knowledge, skill,
experience, training, or education may testify in the form of an
opinion or otherwise if:

       (a)    the expert’s scientific, technical, or other specialized
              knowledge will help the trier of fact to understand the
              evidence or to determine a fact in issue;

                                       2
   6:18-cv-00080-KEW Document 262 Filed in ED/OK on 03/31/21 Page 3 of 5




     (b)    the testimony is based on sufficient facts or data;

     (c)    the testimony is the product of reliable principles and
            methods; and

     (d)    the expert has reasonably applied the principles and
            methods to the facts of the case.

     Fed. R. Evid. 702.

     The court acts as a gatekeeper on two fronts under Rule 702

– whether the proposed expert witness is qualified to render the

opinions he sets out and, if he is so qualified, whether the

opinion    is   sufficiently   supported   by   making    “a   preliminary

assessment of whether the reasoning or methodology underlying the

testimony is scientifically valid and of whether that reasoning or

methodology properly can be applied to the facts in issue.”

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 593

(1993); see also Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1233

(10th Cir. 2005).    This analysis applies to all expert testimony.

Kuhmo Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999).

     BNSF does not challenge Mr. Hanke’s qualifications as a

metallurgist.     It does challenge his methodology in arriving at

his opinion that the crack would have been visible.

     In his expert report, Mr. Hanke states that he performed a

metallurgical engineering evaluation including the examination of

the failed knuckle at the Engineering Systems, Inc. facility in

Omaha, Nebraska on January 22, 2019.       His analysis consisted of a


                                    3
     6:18-cv-00080-KEW Document 262 Filed in ED/OK on 03/31/21 Page 4 of 5



visual inspection and light microscopy examination of the failed

knuckle    as   well   as   microstructure     characterization,      chemical

analysis, and mechanical testing of the knuckle material.

       Mr. Hanke concludes that the “failed coupler was weakened by

a substantial crack in the knuckle casting that existed prior to

the final fracture.”        He also found the crack had a “brick-red

surface deposit” which “indicated that this area of the fracture

had been exposed to weather elements for a longer time period.

Fracture features indicated that that final fracture initiated

from this pre-existing crack.”         Def. Mot. at Exh. No. 1, p. 2.

       In his deposition, Mr. Hanke stated that he believed the two

inch length of the crack in the knuckle was present months before

the failure. He also opined that the crack would have been visible

to the naked eye upon inspection.          Def. Mot. at Exh. 3, p. 62, ll.

11-20.

       BNSF is critical of Mr. Hanke’s lack of experience in the

railroad industry, generally, and with knuckles, specifically.               It

states that an FRA inspection in 2014 did not find a crack,

challenging Mr. Hanke’s findings.

       The record, including Mr. Hanke’s report, indicates that the

crack in the knuckle was due to a casting flaw below the surface

of   the   metal.      Because   he   lacks   experience   in   the   railroad

industry, Mr. Hanke admitted on examination that he did not know

whether the crack violated the applicable railroad regulations or

                                       4
      6:18-cv-00080-KEW Document 262 Filed in ED/OK on 03/31/21 Page 5 of 5



whether the regulations allows some cracks.                  He is familiar with

forces such as those applied to the couplings in this case and

with metallurgy in particular.

        Mr. Hanke demonstrated a knowledge of metallurgy such that

his     methodology      was   supported       in   reaching    his   conclusions.

Knowledge         of   the   railroad    industry      and     railroad   industry

regulations does not disqualify him from offering an opinion as to

the origins of the crack in the knuckle and whether it would be

visible to the naked eye given the metallurgical nature of the

crack arising from an internal casting flaw.                   Whether the crack

should have been visible to inspectors of the knuckle is a matter

to be decided by the jury based, in part, upon Mr. Hanke’s expert

analysis and opinion.          His testimony will be permitted at trial.

        IT   IS    THEREFORE   ORDERED   that       Defendant’s   Daubert   Motion

pertaining to Larry Hanke, P.E. represented in its Thirteenth

Motion in Limine (Docket Entry #154) is hereby DENIED.

        IT IS SO ORDERED this 31st day of March, 2021.




                                        ______________________________
                                        KIMBERLY E. WEST
                                        UNITED STATES MAGISTRATE JUDGE




                                           5
